     Case 4:20-mj-00484-N/A-EJM Document 16 Filed 08/24/20 Page 1 of 1



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
     CHRISTOPHER J. CURRAN
 3   Assistant U.S. Attorney
     United States Courthouse
 4   405 W. Congress Street, Suite 4800
     Tucson, Arizona 85701
 5   Attorneys for Plaintiff
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,
                                                            20-mj-00484-N/A-EJM
10
                          Plaintiff,
11          v.
                                                              FIRST AMENDED
12   Luis Alfonso Bustamante,                           NOTICE OF VIDEO DEPOSITION
13
                          Defendant.
14
15
            PLEASE TAKE NOTICE that the video deposition of Luis Velasquez-Benitez, is
16
     currently scheduled for Thursday, August 27, 2020, starting at 8:30 a.m., in Suite 4700,
17
     Grand Jury Room, 4th Floor of the United States District Courthouse, 405 West
18
     Congress Street, Tucson, Arizona 85701.
19
            DATED this 24th day of August, 2020.
20
21                                                          MICHAEL BAILEY
                                                            United States Attorney
22                                                          District of Arizona
23                                                          s/ Christopher J. Curran
                                                            CHRISTOPHER J. CURRAN
24                                                          Assistant U.S. Attorney
25   Copy of the foregoing served electronically or
     by other means this 4th day of August, 2020, to:
26
     All ECF Participants
27   BP Prosecution – Logan Tyner
     U.S. Marshal’s Service
28   Ref. Mag. Judge – EJM
